Citation Nr: 0609945	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-02 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
from February 6, 2001, for diabetes mellitus and associated 
retinopathy and neuropathy.  

2.  Entitlement to an initial rating in excess of 0 percent 
from February 6, 2001, for diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to January 
1969.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2005, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, through the VA's Appeals Management Center 
(AMC) in Washington, DC.  The purposes of such remand were to 
obtain records from the Social Security Administration (SSA) 
and to permit readjudication.  Following the AMC's completion 
of the requested actions, the case has since been returned to 
the Board for further review.  

Given that there exists potential entitlement to an initial 
compensable evaluation for diabetic nephropathy, such matter 
is separated from the certified issue herein under 
consideration.  The question of the rating to be assigned for 
diabetic nephropathy is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  Since February 6, 2001, the veteran's service-connected 
diabetes mellitus has necessitated insulin use and 
maintenance of a restricted diet, but without any regulation 
of activities, episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or twice monthly or more 
frequent visits to a diabetic care provider, or progressive 
weight loss or strength; complications entailing mild 
neuropathy and mild retinopathy are not compensable if 
separately evaluated.  

2.  Evidence that the disability in question necessitates 
frequent hospitalization or results in a marked interference 
with employment is lacking.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent from February 6, 2001, for diabetes mellitus with 
retinopathy and neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded by the Board most 
recently in May 2005 and, previously, for additional 
development.  All of the actions sought by the Board by its 
prior development requests appear to have been completed in 
full as directed in terms of matter herein addressed on the 
merits, and neither the appellant nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided by the AMC in June 
2004 and May 2005 fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in his possession.  
Such notice does not, however, fully meet the elements 
identified in Dingess/Hartman, but despite such inadequacy, 
neither the appellant-veteran, nor his representative, 
challenges the sufficiency of the notice provided, nor is it 
found that prejudice to the veteran would result were the 
Board to enter final decisions as to the claims for benefits 
herein presented.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, the Board finds that VA has satisfied 
its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim for Initial Rating for Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for diabetes mellitus was established by 
RO action in February 2002.  At that time, a 20 percent 
rating was assigned under 38 C.F.R. § 4.119, DC 7913, 
effective from February 6, 2001.  The originally assigned 20 
percent rating has remained in effect since that time, 
although the record reflects that by rating action in July 
2003, the RO recharacterized the disability in question to 
that of diabetes mellitus, including conditions of 
nephropathy, retinopathy, and peripheral neuropathy.  Given 
that the veteran timely appealed the initial rating assigned 
in February 2002, the holding in Fenderson v. West, 12 
Vet.App. 119 (1999) is applicable.  Under Fenderson, at the 
time of an initial rating, separate or "staged" ratings may 
be assigned for separate periods of time based on the facts 
found.  As such, the question herein presented for review is 
whether an initial schedular or extraschedular rating in 
excess of 20 percent is in order throughout the period from 
February 6, 2001, to the present.  

A 20 percent evaluation is assignable where diabetes mellitus 
requires insulin and a restricted diet, or oral hypoglycemic 
agents and a restricted diet.  A 40 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
warranted for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
disability rating will be assigned when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either a progressive loss of 
weight and strength or complications which would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913.  

According to Note (1), following DC 7913, compensable 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered to be part of the diabetic 
process under DC 7913.  

The record, as developed since February 6, 2001, identifies 
the veteran's use of insulin and the prescription of a 
diabetic diet in order to assist in the control of his 
diabetes mellitus.  It does not, however, outline any 
restriction imposed by a medical professional with respect to 
the veteran's avoidance of strenuous occupational and 
recreational activities due to his diabetes mellitus, as 
might constitute a regulation of activities.  Notation is 
made of the VA's examiner's determination in November 2004 
that the veteran's decreased ability to do strenuous work and 
exercise was more likely than not due to his obesity, 
hypoxia, and congestive heart failure rather than his 
diabetes mellitus or any related complication.  

While episodes of ketoacidosis or hypoglycemic reactions are 
indicated, such have not necessitated hospitalizations or 
twice monthly or more frequent visits to a diabetic care 
provider.  Retinopathy is demonstrated to be a complication 
of the veteran's diabetes; the resulting diminution in visual 
acuity, shown at its worst to be 20/30 and 20/25, is non-
disabling under DC 6080 and all applicable alternate 
criteria.  There likewise is shown to be a resulting mild 
neuropathy, without impairment of function, primarily 
affecting the veteran's lower extremities.  Such is 
manifested in April 2003 by diminished pinprick, light touch, 
and vibratory sense in the heel regions, and in November 2004 
by diminished sensation of the right first toe, each of which 
is found to be noncompensable under the criteria set forth in 
4.124a (2005) with respect to peripheral nerves.  On the 
basis of the foregoing, a preponderance of the evidence is 
found to be against the veteran's claim for the assignment of 
an initial schedular evaluation in excess of 20 percent for 
diabetes mellitus from February 6, 2001.   

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

Lacking in this case is any probative evidence that the 
veteran's service-connected diabetes, alone, has been 
productive of a marked interference with employment or has 
necessitated frequent periods of hospital care, such as to 
render impractical the application of the regular schedular 
standards.  The record indicates that the veteran is in 
receipt of disability benefits from the SSA, but entitlement 
thereto is based not only on his diabetes mellitus, but also 
on a variety of other disorders, including congestive heart 
failure, a hypoventilation syndrome, and obesity, which have 
no bearing on the matter herein under consideration.  While 
the veteran's diabetes undoubtedly limits his ability to 
perform certain work-related tasks, the assigned schedular 
rating contemplates industrial impairment.  As such, it 
cannot be reasonably concluded that assignment of a higher 
rating is warranted on an extraschedular basis.  See Bagwell 
v. Brown, 9 Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

The appeal is denied.  

ORDER

An initial rating in excess of 20 percent from February 6, 
2001, to the present, for diabetes mellitus and resulting 
retinopathy and neuropathy is denied.  


REMAND

Per 38 C.F.R. § 4.115a, two of the measures of renal 
dysfunction are creatinine and blood urea nitrogen (BUN) 
levels.  During the period from February 6, 2001, to the 
present, these values are noted to have been elevated beyond 
the normal range, with there being shown a BUN of 47 in 
December 2002 and a BUN of 55 and a creatinine of 2.3 percent 
in December 2003.  When evaluated by VA on an outpatient 
basis in December 2003, there was found to be pitting edema 
of the lower extremities, in addition to an elevation in the 
veteran's baseline renal insufficiency, but the veteran's 
elevated BUN and creatinine levels were judged to be likely 
due to over-diuresis from use of Lasix.  A reduction and 
subsequent elimination of Lasix followed, with creatinine 
levels of 1.3 percent and 1.1 percent being shown in February 
and November 2004, respectively, albeit without further 
comment by attending medical personnel as to degree of 
severity of the resulting diabetic nephropathy.  Inasmuch as 
it remains unclear to what degree the veteran's diabetes 
mellitus has affected his renal function, remand is found to 
be necessary for additional medical input.  

Accordingly, this portion of the appeal is REMANDED for the 
following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified what additional information 
and evidence are needed to substantiate 
his claim for an initial rating in excess 
of 0 percent from February 6, 2001, for 
nephropathy due to diabetes mellitus, 
including notice of the five elements of 
a service connection claim set forth in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The veteran must also be notified 
of what portion of that evidence VA will 
secure, and what portion he himself must 
submit.  He must also be advised to 
submit all pertinent evidence not already 
on file that is held in his possession.  
If requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient, identifying information and 
written authorization.

2.  All records of VA medical treatment 
not already on file which were compiled 
at VA facilities since March 2004 and 
which pertain to the veteran's 
nephropathy must be obtained for 
inclusion in his claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA medical examination by a 
physician in the specialty of 
genitourinary diseases for the purpose of 
ascertaining the nature and severity of 
his service-connected nephropathy, due to 
diabetes mellitus.  The claims folder in 
its entirety must be made available to 
and reviewed by the examiner for use in 
the study of this case.  Such examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic testing, including X-rays, 
deemed necessary by the examiner.  All 
pertinent diagnoses must be set forth.  

The examiner is asked to respond to each 
of the following, providing a 
professional opinion and supporting 
rationale where appropriate:  

(a)  Is there constant 
albuminuria or is it recurring 
with hyaline or granular casts 
or red blood cells?

(b)  Is there transient, or 
slight or more edema occurring 
that is specifically 
attributable to the veteran's 
diabetic nephropathy?  Is any 
edema shown noted to be 
persistent?

(c)  Is hypertension present 
that is directly attributable 
to the diabetic nephropathy, 
and, if so, how severe is it?

(d)  Is there shown to be a 
definite decrease in kidney 
function due to the veteran's 
diabetic nephropathy?

(e)  What are the current 
values for creatinine and BUN 
or blood urea nitrogen?

(f)  Is the veteran 
experiencing generalized poor 
health characterized by 
lethargy, weakness, anorexia, 
weight loss, or limitation of 
exertion, due to nephropathy 
caused by his diabetes 
mellitus?

(g)  Is there shown a marked 
decrease in the function of 
either kidney or other organ 
systems, due to nephropathy 
caused by his diabetes 
mellitus.

4.  Lastly, the veteran's claim for an 
initial compensable rating from February 
6, 2001, for nephropathy due to diabetes 
mellitus must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


